In an action for malicious prosecution the defendant in error recovered a judgment against plaintiff in error in the sum of one thousand dollars for which final judgment was entered. Writ of error is taken to that final judgment, error being assigned on the denial of a motion *Page 497 
for a directed verdict and on certain alleged defects in the charge of the court.
We have examined the record and while we think the charge was defective we do not think the plaintiff successfully carried the burden of proving by preponderating evidence the concurrence of both malice and want of probable cause as prescribed by this Court in Tatum Brothers Real Estate and Investment Company v. Watson, 92 Fla. 278, 109 So. R. 623. For such reasons the judgment below must be and is hereby reversed.
Reversed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.